Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 20, 2012                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  145863                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 145863
                                                                    COA: 305475
                                                                    Oakland CC: 2011-235533-FC
  JONATHAN VINCENT HUNTER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 24, 2012
  judgment of the Court of Appeals is considered and, it appearing to this Court that the
  cases of People v Hardy (Docket No. 144327) and People v Glenn (Docket No. 144979)
  are pending on appeal before this Court and that the decisions in those cases may resolve
  an issue raised in the present application for leave to appeal, we ORDER that the
  application be held in ABEYANCE pending the decisions in those cases.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 20, 2012                   _________________________________________
           p1113                                                               Clerk